
	

114 HRES 705 IH: Expressing support for designation of June as “National Men’s Cancer Awareness Month”.
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Hastings (for himself, Mr. Payne, Ms. Clarke of New York, Ms. Plaskett, Mr. Deutch, Mr. Peters, Ms. Hahn, Mr. Ashford, Ms. Brown of Florida, Mrs. Bustos, Mrs. Beatty, Mr. Higgins, Mr. Rangel, Ms. Moore, Mr. Pocan, Ms. Wilson of Florida, Ms. Lee, Mrs. Dingell, Mr. McGovern, Mr. Conyers, Mr. Fattah, Mr. Grijalva, Mr. Yarmuth, Mr. Lewis, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of June as National Men’s Cancer Awareness Month.
	
	
 Whereas 1 in 2 men will be diagnosed with cancer over the course of their lifetimes; Whereas according to the Centers for Disease Control and Prevention (CDC), cancer claims the lives of nearly 300,000 men annually in the United States;
 Whereas the CDC also reports that the incidence of cancer for men varies by race and ethnicity, with minority men having the highest cancer incidence and mortality rates;
 Whereas statistics show that a higher percentage of men will die from cancer than women because they are typically diagnosed at a later stage;
 Whereas despite advances in medical technology and research, men continue to live an average of 5 fewer years compared to their female counterparts;
 Whereas National Men’s Health Week, which is annually celebrated as the week leading up to, and including Father’s Day, was established in 1994 by the United States Congress, to show how simple diagnostic and screening tests can save lives;
 Whereas promoting awareness and education about men’s cancer is crucial to improving the health and well-being of men across the Nation, facilitating early detection, improving the prognoses of men who have been diagnosed with the disease, and ultimately preventing further loss of life; and
 Whereas June would be an appropriate month to designate as National Men’s Cancer Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Men’s Cancer Awareness Month;
 (2)encourages the Federal Government, States, localities, and nonprofit organizations to observe the month with appropriate awareness programs and educational activities, with the goal of increasing public knowledge of cancers disproportionately affecting men;
 (3)recognizes the profound toll a diagnosis of cancer has on men, families, and communities and pledges to make its prevention and cure a public health priority; and
 (4)urges public and private sector efforts to promote awareness, invest in research, and improve treatments for men’s cancers.
			
